Exhibit 10.51.1
 
AMENDMENT NO. 1


TO


COMMON STOCK PURCHASE AGREEMENT


This Amendment No. 1 to Common Stock Purchase Agreement (the “Amendment”) is
made as of February 29, 2008, by and between Cytori Therapeutics, Inc., a
Delaware corporation (the “Company”), and Green Hospital Supply, Inc., located
at 3-20-8 Kasuga Suita-City, Osaka 565-0853, Japan (“Purchaser”).


WHEREAS, Company and Purchaser entered into that certain Common Stock Purchase
Agreement dated as of February 8, 2008 (the “Agreement”) (capitalized terms used
in this Amendment but not defined herein shall have the meaning assigned to them
in the Agreement); and


WHEREAS, Company and Purchaser desire to amend the Agreement as provided below.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and conditions set forth below, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties to this
Amendment hereby agree as follows:




1.  Amendment.  Section 2 (Purchase) of the Agreement shall be deleted in its
entirety and the following inserted in its place:


“2.           Purchase.  The purchase and sale of the Shares under Section 1 of
this Agreement shall occur at the principal office of the Company in a series of
two closings, as follows:


Closing I shall occur on February 29, 2008; and


Closing II shall occur on April 30, 2008.


At each closing, the Company shall deliver one million (1,000,000) Shares into
the account specified by Purchaser, and Purchaser shall immediately deliver the
Purchase Price ($6,000,000) therefor to Company by wire transfer, or by
alternate means agreed between the Parties.”


2.  Effect of Amendment.  Except as and to the extent expressly modified by this
Amendment, the Agreement shall remain in full force and effect in all
respects.  In the event of a conflict or inconsistency between this Amendment
and the Agreement, the provisions of this Amendment shall govern.


3.  Counterparts.  This Amendment may be executed in several counterparts, each
of which shall constitute an original and all of which, when taken together,
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or other electronic means shall
constitute effective delivery.




 
1

--------------------------------------------------------------------------------

 
The parties have executed this Amendment No. 1 to Common Stock Purchase
Agreement as of the date first set forth above.
 
            COMPANY:
 
            CYTORI THERAPEUTICS, INC.
 
            By: /s/ Seijiro Shirahama
 
            Title: President, Asia-Pacific
 
            Address:
            3020 Callan Road
            San Diego, CA 92121


                           Fax:  US 858-458-0994
 


 
            PURCHASER:
 
            GREEN HOSPITAL SUPPLY, INC.
 
            By: /s/ Kunishisa Furukawa


 
            Title: President
 
            Address:
            3-20-8 Kasuga Suita-City
            Osaka 565-0853, Japan





 
2

--------------------------------------------------------------------------------

 
